[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
CT Page 13365
This matter proceeded as a hearing in damages on the defendant's counterclaim. No one appeared for the plaintiff despite efforts by the civil side clerk to reach counsel by phone.
The defendant seeks to recover the amount she paid to the plaintiff, her landlord, on a lease covering the period between October 1, 1991 and October 1, 1994. The payments were to be applied toward the purchase price of the condominium unit occupied by the defendant and the premises covered by the lease.
The lease is silent as to how these payments, totaling $19,500, were to be treated in the event no sale took place.
On equitable principles, this sum should be returned to the defendant. Further, the plaintiff-landlord prepared the lease and made no mention of a forfeiture for nonperformance, suggesting an intent to have them returned to the defendant. Finally, as the preparer, such ambiguity should be resolved against the plaintiff-landlord.
The defendant is also awarded $950 for the painting repairs performed.
The court finds no basis for recovery of the remaining damage claims asserted, but legal interest at the rate of 10% per annum is awarded on the $19,500 paid toward the proposed purchase.
Judgment may enter for the defendant to recover of the plaintiff on her counterclaim as follows:
    Payments toward purchase:      $19,500 Interest 10/1/91 to 10/1/94      9,750 Painting repairs                   950
$30,200
The defendant is entitled to taxable costs.
Anthony V. DeMayo Judge Trial Referee CT Page 13366